DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kalia et al. (2018/0156026) alone.
As concerns claim 1, Kalia shows a method for reducing flow induced vibration in at least one subsea structure, comprising the steps of: via at least one subsea acoustic sensor (120; paragraph 0024-0026), detecting at least one characteristic associated with acoustic energy in sea water proximate to the sensor (Fig. 2 & 4; paragraph 0023- 0026 & 0029); and responsive to the detected characteristic, varying at least one operational parameter of a fluid flowing along a fluid flow pathway associated with a 
As concerns claim 2, Kalia shows wherein varying at least one operational parameter comprises: varying a flow rate of said fluid (Fig. 5; paragraph 0031).
As concerns claim 3, Kalia shows varying flow rate by selectively opening and/or closing a choke valve member in the fluid flow pathway (Fig. 5; paragraph 0031).
As concerns claims 4 and 16, Kalia shows the capability of performing the step of varying at least one operational parameter comprises varying a composition of the fluid.  It would have been obvious to one having ordinary skill in the art before the effective 
As concerns claim 5, Kalia shows varying said operational parameter by automatically comparing a characteristic value comprising a value for the detected at least one characteristic, with at least one pre-stored value and automatically varying the operational parameter responsive thereto (Fig. 5; paragraph 0031).
As concerns claim 6, Kalia shows automatically varying the operational parameter to maintain a vibration value associated with vibration of the subsea structure below a predetermined threshold value (Fig. 5; paragraph 0031).
As concerns claim 7, Kalia shows automatically varying the operational parameter to maximize the operational parameter whilst maintaining said vibration value below the predetermined threshold value (Fig. 5; paragraph 0031).
As concerns claim 8, Kalia shows automatically varying the operational parameter via a closed loop control system (Fig. 5; paragraph 0031).
As concerns claim 9, Kalia shows selectively varying said detected operational parameter to determine when the selected operational parameter value provides a minimum amplitude in the acoustic energy; and subsequently maintaining the operational parameter at the selected operational parameter value for a predetermined period of time comprising more than 5 seconds (Fig. 5; paragraph 0031).
As concerns claim 10, Kalia shows varying said operational parameter by providing a human operator with a characteristic value comprising a value detected for 
As concerns claim 11, Kalia shows wherein the step of detecting at least one characteristic comprises determining a frequency and/or amplitude and/or incoming direction of the acoustic energy (paragraph 0023-0026).
As concerns claim 12, Kalia shows wherein said step of detecting at least one characteristic comprises, via a subsea acoustic sensor (120), detecting acoustic energy in sea water proximate to the sensor (paragraph 0023-0026).
As concerns claim 13, Kalia shows wherein said step of detecting acoustic energy comprises detecting acoustic energy in sea water distal to a subsea structure (paragraph 0023-0026).
As concerns claim 14, Kalia shows an apparatus for reducing flow induced vibration in at least one subsea structure, comprising: at least one subsea acoustic sensor (120; paragraph 0024-0026) configured to generate an output signal indicating at least one characteristic associated with detected acoustic energy in sea water (Fig. 2 & 4; paragraph 0023- 0026 & 0029); a processor element configured to receive a respective output signal from the at least one subsea acoustic sensor and provide a control output signal responsive thereto (Fig. 5; paragraph 0031); and at least one governor element (choke) having a plurality of selectable states each selectable state responsive to the control output signal to vary at least one operational parameter of a fluid flowing along a fluid flow pathway associated with a pipe member of a flow line (110; Fig. 2, 4 & 5; paragraph 0031).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the 
As concerns claim 15, Kalia shows wherein the governor element comprises a choke valve having at least a closed state and a fully open state (Fig. 5; paragraph 0031).
As concerns claim 17, Kalia shows wherein the processor element receives data from a data store comprising resonance data for the subsea structure and/or the pipe member and/or fatigue curve data for the subsea structure and/or the pipe member (Fig. 5; paragraph 0031).
As concerns claim 18, Kalia shows a method for determining at least one resonance frequency associated with at least one subsea structure, comprising the 
As concerns claim 19, Kalia shows determining all at risk resonance frequencies associated with the subsea structure by varying the operational parameter through a full range of possible operational parameter values (Fig. 5; paragraph 0031).
As concerns claim 20, Kalia shows storing data identifying each at risk resonance frequency in a data store associated with the subsea structure (Fig. 5; paragraph 0031).
As concerns claim 21, Kalia shows wherein the at least one subsea acoustic sensor is a plurality of acoustic sensors (120), each of the plurality of acoustic sensors connected to a respective connector of the flow line (Fig. 2 & 4; paragraph 0024-0026).  Kalia further discloses wherein the sensors may include substantially any suitable sensor types (paragraph 0024).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a hydrophone for each of the plurality of acoustic sensors based on the fact that hydrophones are conventional sensors used in a subsea environment for detecting vibrations.  Thus, one of ordinary skill in the art would have recognized that using a hydrophone for each of the plurality of acoustic sensors would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Kalia to obtain the invention as specified in the claim.
Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive.  In response to applicant’s argument that Kalia does not teach or suggest employing acoustic sensors to detect acoustic energy of a fluid flowing in a subsea structure, and varying at least one operational parameter of the flowing fluid .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679